Citation Nr: 1030237	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  03-20 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an increased rating for postoperative residuals of 
a right acromioclavicular joint separation, currently evaluated 
as 20-percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The Veteran had active military service from March 1984 to March 
1987.

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina, 
confirming and continuing a 20 percent rating for the Veteran's 
right shoulder disability - postoperative residuals of a 
right acromioclavicular (AC) joint separation.

The Board issued a decision in April 2004 also denying the 
Veteran's claim for a higher rating for this disability, and he 
appealed to the United States Court of Appeals for Veterans 
Claims (Court/CAVC).

In July 2006, during the pendency of his appeal to the Court, his 
attorney and VA's Office of General Counsel - representing the 
Secretary, filed a Joint Motion asking the Court to vacate the 
Board's decision and remand the case for further development and 
readjudication.  The Court granted the Joint Motion in an Order 
issued later in July 2006 and returned the case to the Board for 
compliance with the directives specified.

In April 2007 and January 2009, to comply with the Court's Order, 
the Board remanded this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  But, regrettably, since still 
further development of the claim is required, the Board is again 
remanding this case to the RO via the AMC.




REMAND

The Board's prior remands in April 2007 and January 2009, in 
part, were to obtain additional medical comment concerning the 
severity of the Veteran's right shoulder disability, especially 
in terms of the extent pain causes additional limitation of 
motion, such as during flare-ups or prolonged repetitive use of 
this shoulder, and whether there is weakness or weakened 
movement, premature or excess fatigability, or incoordination.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

And to comply with those prior remand directives, a VA 
compensation and pension examiner (C&P examiner) submitted an 
additional report in May 2009 as an addendum to a September 2008 
medical evaluation of the Veteran.  This VA examiner indicated in 
this supplemental report, among other things, that pain could 
significantly limit the Veteran's functional ability during 
flare-ups and when this shoulder is used repeatedly, based on the 
findings from that September 2008 examination showing less active 
and passive range of motion on forward elevation (flexion), 
abduction, and external and internal rotation.  This VA examiner 
further indicated that weakness was the main reason for the 
loss of range of motion, and that the Veteran also had 
fatigability, but not incoordination.  This VA examiner, however, 
could not determine or quantify the extent of additional loss of 
motion over a long period of time, although she believed that, 
given the rotator cuff tear (and contributing weakness and other 
MRI findings of degenerative changes within the AC joint with 
narrowing of the supraspinatous outlet), it would be significant.  
This VA examiner then went on to note that, if the rotator cuff 
tear was repaired, there may be significant improvement in the 
overall condition of this shoulder.

Other, more recently dated records show the Veteran has since 
undergone this indicated surgery in July 2009 to repair the 
rotator cuff tear.  He additionally submitted a statement from 
his private physician, D.F.M., M.D., in anticipation of this 
surgery, the surgical records, and those concerning his post-
operative rehabilitation.

But since it is unclear what, if any, benefit was gained from 
that surgery, another VA C&P examination is needed to reassess 
the post-operative severity of the right shoulder disability.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994) and Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (indicating that, where the record does not 
adequately reveal the current state of the claimant's disability, 
fulfillment of the statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).  
See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Accordingly, this case is again REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for another VA C&P 
examination to reassess the severity of his 
right shoulder disability - including 
specifically in terms of whether his July 
2009 surgery to repair to the torn rotator 
cuff (since his last VA C&P exam in September 
2008) has provided any benefit insofar as 
reducing his pain or painful motion, 
weakness, premature/excess fatigability, etc.  
To assist in making these important 
determinations, the examiner must indicate 
whether the Veteran still has additional 
functional impairment in this shoulder as a 
consequence of these several factors, 
including additional limitation of motion 
above and beyond that shown on examination, 
such as during prolonged, repetitive use of 
this shoulder or when his symptoms are most 
problematic ("flare ups").  


And, if possible, the examiner should try and 
quantify the amount of this additional 
impairment, such as by specifying the 
additional restriction in motion.  
DeLuca, 8 Vet. App. 202, 206-07; 
38 C.F.R. §§ 4.40, 4.45, and 4.59.

Conduct all necessary diagnostic testing and 
evaluation needed to make these important 
determinations.

As well, it is absolutely imperative the 
examiner review the claims file for the 
pertinent medical and other history, 
including a complete copy of this remand.

2.  Then readjudicate the Veteran's claim for 
a rating higher than 20 percent for his right 
shoulder disability, including considering 
whether he is entitled to a temporary 100 
percent convalescent rating under the 
provisions of 38 C.F.R. § 4.30 (see the May 
2009 letter from his private physician, 
D.F.M., M.D., discussing the lengthy 
rehabilitation that would be needed following 
the July 2009 surgery), and whether a higher 
rating is warranted on an extra-schedular 
basis under 38 C.F.R. § 3.321(b)(1).  See 
also Thun v. Peake, 22 Vet. App. 111 (2008).  
If the claim is not granted to his 
satisfaction, send him and his representative 
another supplemental statement of the case 
(SSOC) and give them an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration of 
the claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


